EXHIBIT 10.5

EXECUTION VERSION

Joinder to the Registration Rights Agreement

January 8, 2014

Goldman, Sachs & Co.

J.P. Morgan Securities LLC

As Representatives of the

several Initial Purchasers listed

in Schedule 1 to the Purchase Agreement (as defined in the Registration Rights
Agreement)

c/o Goldman, Sachs & Co.

200 West Street

New York, New York 10282

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

Ladies and Gentlemen:

WHEREAS, Darling Escrow Corporation (the “Issuer”) and Goldman, Sachs & Co. and
J.P. Morgan Securities LLC, for themselves and on behalf of the several initial
purchasers (the “Initial Purchasers”) listed in Schedule 1 to the Purchase
Agreement heretofore executed and delivered a Registration Rights Agreement,
dated January 2, 2014 (the “Registration Rights Agreement”);

WHEREAS, upon completion of the Acquisition, the Issuer will merge with and into
Darling International Inc. (the “Company”);

WHEREAS, the Company has agreed to join in the Registration Rights Agreement on
the Acquisition Closing Date; and

WHEREAS, the Company has agreed to cause each Guarantor (as defined in the
Registration Rights Agreement) to join in the Registration Rights Agreement upon
completion of the Acquisition.

Capitalized terms used herein but not defined herein shall have the meanings
assigned to such terms in the Registration Rights Agreement.

NOW, THEREFORE, the Company and each Guarantor party hereto hereby agree for the
benefit of the Initial Purchasers and the Holders, as follows:

1. Joinder. Each of the undersigned hereby acknowledges that it has received and
reviewed a copy of the Registration Rights Agreement and all other documents it
deems fit to enter into this Joinder Agreement (this “Agreement”), and
acknowledges and agrees to (i) join and become a party to the Registration
Rights Agreement as indicated by



--------------------------------------------------------------------------------

its signature below; (ii) be bound by all covenants, agreements,
representations, warranties and acknowledgements attributable to the Company or
a Guarantor, as applicable, in the Registration Rights Agreement as if made by,
and with respect to, each signatory hereto; and (iii) perform all obligations
and duties required of the Company or a Guarantor, as applicable, and be
entitled to all rights and privileges of the Company or a Guarantor, as
applicable, pursuant to the Registration Rights Agreement. The Company expressly
assumes all of the obligations of the Issuer under the Registration Rights
Agreement. Each of the Guarantors confirms that its obligations under the
Registration Rights Agreement shall continue to be in effect.

2. Representations, Warranties and Agreements of the Company and the Guarantors.
The Company and each of the Guarantors hereby represents and warrants to and
agrees with the Initial Purchasers that:

(a) it has all the requisite corporate or organizational power and authority to
execute, deliver and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby.

(b) all action required to be taken for the due and proper authorization,
execution and delivery of this Agreement and the consummation of the
transactions contemplated thereby have been duly and validly taken.

(c) this Agreement will constitute a valid and binding obligation of it
enforceable against it in accordance with its terms

3. Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

4. Counterparts. This Agreement may be signed in counterparts (which may include
counterparts delivered by any standard form of telecommunication), each of which
shall be an original and all of which together shall constitute one and the same
instrument.

5. Amendments. No amendment or waiver of any provision of this Agreement, nor
any consent or approval to any departure therefrom, shall in any event be
effective unless the same shall be in writing and signed by the parties hereto.

6. Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

7. Survival. This Agreement does not cancel, extinguish, limit or otherwise
adversely affect any rights or obligations of the parties under the Registration
Rights Agreement. The parties hereto acknowledge and agree that all of the
provisions of the Registration Rights Agreement shall remain in full force and
effect.

[Signature pages follow]



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please indicate your acceptance of this letter agreement by signing in the space
provided below, whereupon this letter agreement will become a binding agreement
among, the Company, the Guarantors party hereto and the several initial
purchasers in accordance with its terms.

 

  DARLING INTERNATIONAL INC. By:  

/s/ Colin Stevenson

  Name:   Colin Stevenson   Title:   Executive Vice President     and Chief
Financial Officer CRAIG PROTEIN DIVISION, INC. DARLING AWS LLC DARLING NATIONAL
LLC DARLING NORTHSTAR LLC DARLING GLOBAL HOLDINGS INC. EV ACQUISITION, INC.
GRIFFIN INDUSTRIES LLC TERRA HOLDING COMPANY TERRA RENEWAL SERVICES, INC. By:  

/s/ John F. Sterling

  Name:   John F. Sterling   Title:   Executive Vice President,    

General Counsel and Secretary

of each Guarantor

Signature Page to Joinder to the Registration Rights Agreement



--------------------------------------------------------------------------------

Accepted as of the date first written above.

 

GOLDMAN, SACHS & CO. By:  

/s/ Michael Hickey

  Name:   Michael Hickey   Title:   Vice President J.P. MORGAN SECURITIES LLC
By:  

/s/ Andres Guaida

  Name:   Andres Guaida   Title:   Vice President

For themselves and on behalf of the other Initial Purchaser listed in Schedule 1
to the Purchase Agreement.

Signature Page to Joinder to the Registration Rights Agreement